Case 17-04799        Doc 49     Filed 01/31/19     Entered 01/31/19 12:42:23          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17 B 04799
         Tiffany N Johnson

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 02/20/2017.

         2) The plan was confirmed on 06/19/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 08/22/2017, 01/10/2018, 04/11/2018, 08/29/2018.

         5) The case was Dismissed on 10/22/2018.

         6) Number of months from filing to last payment: 16.

         7) Number of months case was pending: 23.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-04799             Doc 49         Filed 01/31/19    Entered 01/31/19 12:42:23                Desc         Page 2
                                                          of 3



 Receipts:

           Total paid by or on behalf of the debtor                    $3,867.11
           Less amount refunded to debtor                                  $0.00

 NET RECEIPTS:                                                                                            $3,867.11


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                        $3,703.67
     Court Costs                                                                      $0.00
     Trustee Expenses & Compensation                                                $163.44
     Other                                                                            $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                        $3,867.11

 Attorney fees paid and disclosed by debtor:                            $0.00


 Scheduled Creditors:
 Creditor                                              Claim         Claim            Claim       Principal      Int.
 Name                                        Class   Scheduled      Asserted         Allowed        Paid         Paid
 AFNI                                    Unsecured         370.00           NA              NA            0.00       0.00
 American Financial Man                  Unsecured         655.00           NA              NA            0.00       0.00
 City of Chicago Department of Revenue   Unsecured     10,000.00     21,746.61        21,746.61           0.00       0.00
 Commonwealth Edison Company             Unsecured         467.00        466.56          466.56           0.00       0.00
 Educational Credit Management Corp      Unsecured      2,692.62       3,087.39        3,087.39           0.00       0.00
 Ford Motor Credit Company LLC           Unsecured     22,852.18     26,480.44        26,480.44           0.00       0.00
 Honor Finance LLC                       Unsecured      7,937.77            NA              NA            0.00       0.00
 IC Systems, Inc                         Unsecured      1,462.77            NA              NA            0.00       0.00
 Illinois Dept Of Employment Security    Unsecured           0.00      1,452.00        1,452.00           0.00       0.00
 Illinois Dept of Revenue 0414           Unsecured           0.00          0.00            0.00           0.00       0.00
 M & S Auto Sales                        Secured        1,600.00            NA              NA            0.00       0.00
 Monroe And Main                         Unsecured          20.00           NA              NA            0.00       0.00
 National Collegiate Trust               Unsecured     30,212.73            NA              NA            0.00       0.00
 Peoples Energy Corp                     Unsecured         541.00      1,521.13        1,521.13           0.00       0.00
 Quantum3 Group LLC                      Unsecured      2,117.79            NA              NA            0.00       0.00
 Robert E Smith III                      Unsecured      1,800.00            NA              NA            0.00       0.00
 United States Dept Of Education         Unsecured     44,614.00     60,689.44        60,689.44           0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 17-04799        Doc 49      Filed 01/31/19     Entered 01/31/19 12:42:23             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00              $0.00             $0.00
       Mortgage Arrearage                                      $0.00              $0.00             $0.00
       Debt Secured by Vehicle                                 $0.00              $0.00             $0.00
       All Other Secured                                       $0.00              $0.00             $0.00
 TOTAL SECURED:                                                $0.00              $0.00             $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                            $115,443.57               $0.00             $0.00


 Disbursements:

         Expenses of Administration                             $3,867.11
         Disbursements to Creditors                                 $0.00

 TOTAL DISBURSEMENTS :                                                                       $3,867.11


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 01/31/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
